Case 1:19-cv-23369-CMA Document 11 Entered on FLSD Docket 10/31/2019 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 1:19-cv-23369-CMA

  ANDRES GOMEZ,

           Plaintiff,

  v.

  ABRAHAM CHEVROLET-MIAMI, INC.,

        Defendant.
  _________________________________/

                  DEFENDANT’S EMERGENCY MOTION TO SEAL PAGES
                   59 THROUGH 62 OF D.E. 10-1 OF THE PARTIES’ JOINT
                NOTICE AND STIPULATION OF DISMISSAL WITH PREJUDICE

           Defendant, Abraham Chevrolet-Miami, Inc. (“Defendant”), moves the Court on an

  emergency basis for the entry of an order sealing pages 59 through 621 of D.E. 10-1 of the

  Parties’ Joint Notice and Stipulation of Dismissal with Prejudice (“Stipulation”) [D.E. 10], filed

  in this case on October 8, 2019, in order to protect inadvertently filed confidential information,

  and as grounds therefore states:

           1.      On October 8, 2019, the Parties filed their Stipulation in this matter. See D.E. 10.

           2.      The Stipulation included two attachments: D.E. 10-1 comprised 62 pages and

  D.E. 10-2 comprised of one page.

           3.      The undersigned discovered today that D.E. 10-1 inadvertently included the

  Parties’ Confidential Addendum to Stipulated Settlement and Release. (“Confidential

  Addendum”). See D.E. 10-1, at pp. 59-62. The Confidential Addendum contains confidential




  1
      Pages 59 through 62 is titled Confidential Addendum to Stipulated Settlement and Release.
Case 1:19-cv-23369-CMA Document 11 Entered on FLSD Docket 10/31/2019 Page 2 of 4



  financial information that should not been filed as part of D.E. 10-1. It was and remains the

  intention of the Parties to keep the Confidential Addendum confidential and private.

          4.      This motion is being filed on an emergency basis due to the confidential nature of

  the inadvertent filing and the fact that such information will continue to remain publicly

  available until it is sealed from public permission. As a result, a ruling is requested as soon as

  possible to protect the confidential financial interests of the Parties.

          5.      Accoardingly, Defendant respectfully requests that the Court direct the Clerk to

  indefinitely seal from public permission pages 59 through 62 of D.E. 10-1, which comprises the

  Parties’ Confidential Addendum to Stipulated Settlement and Release.

                                CERTIFICATE OF CONFERENCE

          6.      Pursuant to S.D. Fla. L.R. 7.1.A.3, the undersigned certifies that prior to filing

  this motion, undersigned counsel conferred with Plaintiff’s counsel, Anthony Perez, regarding

  the relief sought herein and is authorized to represent that Plaintiff does not oppose to the relief

  sought by this motion.

          7.      A proposed Order is attached as Exhibit A.

          WHEREFORE, Abraham Chevrolet-Miami, Inc., respectfully requests that the Court

  enter an Order sealing pages 59 through 62 of D.E. 10-1 of the Parties’ Joint Notice and

  Stipulation of Dismissal With Prejudice, together with any such other and further relief the Court

  deems appropriate.

                                   CERTIFICATION OF EMERGENCY

          After reviewing the facts and researching applicable legal principles, I certify that this

  motion in fact presents a true emergency (as opposed to a matter that may need only expedited

  treatment) and requires an immediate ruling because the Court would not be able to provide



                                                     2
Case 1:19-cv-23369-CMA Document 11 Entered on FLSD Docket 10/31/2019 Page 3 of 4



  meaningful relief to a critical, non-routine issue after the expiration of seven days. I understand

  that an unwarranted certification may lead to sanctions

           Dated 31st day of October, 2019.

                                               Respectfully Submitted,

                                               GRAYROBINSON, P.A.
                                               Counsel for Defendant
                                               333 S.E. 3rd Avenue, Suite 3200
                                               Miami, Florida 33131
                                               Telephone: (305) 416-6880
                                               Facsimile: (305) 416-6887

                                               By:    /s/ Anastasia Protopapadakis
                                               Anastasia Protopapadakis, FBN 051426
                                               anastasia.protopapadakis@gray-robinson.com


                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

  transmission of Notice of Electronic Filing generated by CM/ECF this 31st day of October, 2019,

  which will send notice electronically to the counsel or parties of record on the Service List

  below.

                                              GRAYROBINSON, P.A.
                                              Counsel for Defendant
                                              333 S.E. 3rd Avenue, Suite 3200
                                              Miami, Florida 33131
                                              Telephone: (305) 416-6880
                                              Facsimile: (305) 416-6887

                                              By:      /s/ Anastasia Protopapadakis
                                                    Anastasia Protopapadakis, FBN 051426
                                                    anastasia.protopapadakis@gray-robinson.com




                                                    3
Case 1:19-cv-23369-CMA Document 11 Entered on FLSD Docket 10/31/2019 Page 4 of 4



                                  SERVICE LIST

  Anthony J. Perez, Esq.
  Garcia-Menocal & Perez, P.L.
  4937 S.W. 74th Court, Unit #3
  Miami, Florida 33155
  Telephone: (305) 553-3464
  Facsimile: (305) 553-3031
  ajperez@lawgmp.com
  aquezada@lawgmp.com
  bvirues@lawgmp.com
  Counsel for Plaintiff




  # 38550827 v1
                                       4
